              Case 1:19-cv-02645-AJN-KHP Document 114 Filed 11/15/19 Page 1 of 1

                                     TODD 8t LEVI, LLP
                                           444 MADISON AVENUE
                                                SUITE1202
                                        NEW YORK. NEW YORK IO02 2
                                              vwvw.toddlovi.com
JOHN F.TODD                                                                           TELEPHONE (2 1 2)   308-7400
JILL LEVI
DAVID B.ROSENBERG                                                                     FACSIMILE(212)     308-8450
                                                                                      [ MAIL: toddand]ovi@-toddlevi.com
                                                                                     NOT FOR SERVICE OF LiTiGAriON PAPERS
                                                           November 15, 2019

    BYECF

    Honorable Katharine H. Parker
    United StatesMagistrate Judge
    SouthernDistrict of New York
    500 Pearl Street. Suite 1950
    New York, New York ] 0007
                    Re\    City ofAlmaty, Kazakhstalt, et ano. v. Felix Suter, et al.,
                           CaseNo.19Civ. 2645(AJN)(KHP)
    DearJudgeParker:
           We represent Defendants Felix Sated("Sater"), Bayrock Group, Inc., Global Habitat
    Solutions, Inc., Daniel Ridloff and RRMl-DR LLC (collectively, the "Sater Defendants") and
    write on behalf of all parties in advance of the conference scheduled for Monday afternoon,
    November 18, 2019 at 2:15 PM.

            While the parties are of course prepared to appear as scheduled,we do not believe it is
    necessaryto take the Court's time on Monday. As the Court may recall, Suter's motion for a
    staypendingarbitration has beenfully submittedto the Court. Also, following the Holingof
    Defendants' motion to dismiss the amendedcomplaint, earlier this week Plaintiffs' filed their
    opposition and Defendants' have until December 3, 20 19 to nile their reply. In the meanwhile,
    the parties are proceeding with discovery, and one non-party deposition is scheduled for
    December 18, 201 9. Next week, the parties intend to meet and confer regarding Hague requests
    and overseaswitnesses. The parties are in agreement that there are no issuesthat are ripe for the
    Court's attention at this time. Accordingly, he parties respectfully requestthat the Court adjourn
    Monday's conference, unless the Court believes it would be helpful for the parties to appear in
    person(or telephonically).
              We thank Your Honor for her consideration

                                                           Respectfully submitted,
                                                             /s/ Jill Levi
                                                            JilILevi
